Exhibit 10.4

IMMERSION CORPORATION

2011 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of
                    , 20    by and between Immersion Corporation, a Delaware
corporation (the “Company”), and                                 (“Participant”)
pursuant to the Company’s 2011 Equity Incentive Plan (the “Plan”). Unless
otherwise defined herein, the terms defined in the Plan shall have the same
meanings in this Agreement.

1. Sale of Stock. Subject to the terms and conditions of this Agreement, on the
Purchase Date (as defined below) the Company will issue and sell to Participant,
and Participant agrees to purchase from the Company the number of Shares shown
on the Notice of Restricted Stock Award (the “Notice”) at a purchase price of
$            per Share. The per Share purchase price of the Shares shall be not
less than the par value of the Shares as of the date of the offer of such Shares
to the Participant. The term “Shares” refers to the purchased Shares and all
securities received in replacement of or in connection with the Shares pursuant
to stock dividends or splits, all securities received in replacement of the
Shares in a recapitalization, merger, reorganization, exchange or the like, and
all new, substituted or additional securities or other properties to which
Participant is entitled by reason of Participant’s ownership of the Shares.

2. Time and Place of Purchase; Deliveries. The purchase and sale of the Shares
under this Agreement shall occur at the principal office of the Company
simultaneously with the execution of this Agreement by the parties, or on such
other date as the Company and Participant shall agree (the “Purchase Date”). On
the Purchase Date, the Company will issue in Participant’s name a stock
certificate representing the Shares to be purchased by Participant against
payment of the purchase price therefor by Participant by (a) check made payable
to the Company, (b) cancellation of indebtedness of the Company to Participant,
(c) Participant’s personal services that the Committee has determined have
already been rendered to the Company and have a value not less than aggregate
par value of the Shares to be issued Participant, or (d) a combination of the
foregoing. Participant hereby delivers to the Company at its principal executive
offices, Attn: Secretary: (a) this completed and signed Agreement, (b) two
(2) copies of a blank Stock Power and Assignment Separate from Stock Certificate
in the form of Exhibit 1 attached hereto (the “Stock Powers”) and (c) the
purchase price and payment or other provision for any applicable tax
obligations.

3. Restrictions on Resale. By signing this Agreement, Participant agrees not to
sell any Shares acquired pursuant to the Plan and this Agreement at a time when
applicable laws, regulations or Company or underwriter trading policies prohibit
exercise or sale. This restriction will apply as long as Participant is
providing service to the Company or a Subsidiary of the Company.

3.1 Repurchase Right on Termination Other Than for Cause. For the purposes of
this Agreement, a “Repurchase Event” shall mean an occurrence of one of the
following:

(i) termination of Participant’s service, whether voluntary or involuntary and
with or without cause;

(ii) resignation, retirement or death of Participant; or

(iii) any attempted transfer by Participant of the Shares, or any interest
therein, in violation of this Agreement.

Upon the occurrence of a Repurchase Event, the Company shall have the right (but
not an obligation) to purchase the Shares of Participant at a price equal to the
Purchase Price per Share (the “Repurchase Right”). The Repurchase Right shall
lapse in accordance with the vesting schedule set forth in the Notice. For
purposes of this Agreement, “Unvested Shares” means Stock pursuant to which the
Company’s Repurchase Right has not lapsed.



--------------------------------------------------------------------------------

3.2 Exercise of Repurchase Right. Unless the Company provides written notice to
Participant within 90 days from the date of termination of Participant’s service
to the Company that the Company does not intend to exercise its Repurchase Right
with respect to some or all of the Unvested Shares, the Repurchase Right shall
be deemed automatically exercised by the Company as of the 90th day following
such termination, provided that the Company may notify Participant that it is
exercising its Repurchase Right as of a date prior to such 90th day. Unless
Participant is otherwise notified by the Company pursuant to the preceding
sentence that the Company does not intend to exercise its Repurchase Right as to
some or all of the Unvested Shares, execution of this Agreement by Participant
constitutes written notice to Participant of the Company’s intention to exercise
its Repurchase Right with respect to all Unvested Shares to which such
Repurchase Right applies at the time of Termination of Participant. The Company,
at its choice, may satisfy its payment obligation to Participant with respect to
exercise of the Repurchase Right by either (A) delivering a check to Participant
in the amount of the purchase price for the Unvested Shares being repurchased,
or (B) in the event Participant is indebted to the Company, canceling an amount
of such indebtedness equal to the purchase price for the Unvested Shares being
repurchased, or (C) by a combination of (A) and (B) so that the combined payment
and cancellation of indebtedness equals such purchase price. In the event of any
deemed automatic exercise of the Repurchase Right by canceling an amount of such
indebtedness equal to the purchase price for the Unvested Shares being
repurchased, such cancellation of indebtedness shall be deemed automatically to
occur as of the 90th day following termination of Participant’s employment or
consulting relationship unless the Company otherwise satisfies its payment
obligations. As a result of any repurchase of Unvested Shares pursuant to the
Repurchase Right, the Company shall become the legal and beneficial owner of the
Unvested Shares being repurchased and shall have all rights and interest therein
or related thereto, and the Company shall have the right to transfer to its own
name the number of Unvested Shares being repurchased by the Company, without
further action by Participant.

3.3 Acceptance of Restrictions. Acceptance of the Shares shall constitute
Participant’s agreement to such restrictions and the legending of his or her
certificates with respect thereto. Notwithstanding such restrictions, however,
so long as Participant is the holder of the Shares, or any portion thereof, he
or she shall be entitled to receive all dividends declared on and to vote the
Shares and to all other rights of a stockholder with respect thereto.

3.4 Non-Transferability of Unvested Shares. In addition to any other limitation
on transfer created by applicable securities laws or any other agreement between
the Company and Participant, Participant may not transfer any Unvested Shares,
or any interest therein, unless consented to in writing by a duly authorized
representative of the Company. Any purported transfer is void and of no effect,
and no purported transferee thereof will be recognized as a holder of the
Unvested Shares for any purpose whatsoever. Should such a transfer purport to
occur, the Company may refuse to carry out the transfer on its books, set aside
the transfer, or exercise any other legal or equitable remedy. In the event the
Company consents to a transfer of Unvested Shares, all transferees of Shares or
any interest therein will receive and hold such Shares or interest subject to
the provisions of this Agreement, including, insofar as applicable, the
Repurchase Right. In the event of any purchase by the Company hereunder where
the Shares or interest are held by a transferee, the transferee shall be
obligated, if requested by the Company, to transfer the Shares or interest to
the Participant for consideration equal to the amount to be paid by the Company
hereunder. In the event the Repurchase Right is deemed exercised by the Company,
the Company may deem any transferee to have transferred the Shares or interest
to Participant prior to their purchase by the Company, and payment of the
purchase price by the Company to such transferee shall be deemed to satisfy
Participant’s obligation to pay such transferee for such Shares or interest, and
also to satisfy the Company’s obligation to pay Participant for such Shares or
interest.

3.5 Assignment. The Repurchase Right may be assigned by the Company in whole or
in part to any persons or organization.

4. Restrictive Legends and Stop Transfer Orders.

4.1 Legends. The certificate or certificates representing the Shares shall bear
the following legend (as well as any legends required by applicable state and
federal corporate and securities laws):

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF AN

 

2



--------------------------------------------------------------------------------

AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE
WITH THE SECRETARY OF THE COMPANY.

4.2 Stop-Transfer Notices. Participant agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

4.3 Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as the owner or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such Shares shall have been so transferred.

5. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Participant’s service, for any
reason, with or without cause.

6. Miscellaneous.

6.1 Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.

6.2 Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.

6.3 Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms. This Agreement and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of California, without
giving effect to principles of conflicts of law.

6.4 Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

6.5 Notices. Any notice to be given under the terms of the Plan shall be
addressed to the Company in care of its principal office, and any notice to be
given to the Participant shall be addressed to such Participant at the address
maintained by the Company for such person or at such other address as the
Participant may specify in writing to the Company.

6.6 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall he deemed an original and all of which together shall
constitute one instrument.

 

3



--------------------------------------------------------------------------------

6.7 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all Shares acquired
by the Participant pursuant to the vesting of the Restricted Stock Award. Except
as provided by the preceding sentence, a certificate for the Shares as to which
the Restricted Stock Award has vested shall be registered in the name of the
Participant, or, if applicable, in the names of the heirs of the Participant.

6.8 U.S. Tax Consequences. Upon vesting of Shares, Participant will include in
taxable income the difference between the Fair Market Value of the vesting
Shares, as determined on the date of their vesting, and the price paid for the
Shares. This will be treated as ordinary income by Participant and will be
subject to withholding by the Company when required by applicable law. In the
absence of an Election (defined below), the Company shall withhold a number of
vesting Shares with a Fair Market Value (determined on the date of their
vesting) equal to the minimum amount the Company is required to withhold for
income and employment taxes. If Participant makes an Election, then Participant
must, prior to making the Election, pay in cash (or check) to the Company an
amount equal to the amount the Company is required to withhold for income and
employment taxes.

7. Section 83(b) Election. Participant hereby acknowledges that he or she has
been informed that, with respect to the purchase of the Shares, an election may
be filed by the Participant with the Internal Revenue Service, within 30 days of
the purchase of the Shares, electing pursuant to Section 83(b) of the Code to be
taxed currently on any difference between the purchase price of the Shares and
their Fair Market Value on the date of purchase (the “Election”), the form of
which is attached hereto as Exhibit 2. Making the Election will result in
recognition of taxable income to the Participant on the date of purchase,
measured by the excess, if any, of the Fair Market Value of the Shares over the
purchase price for the Shares. Absent such an Election, taxable income will be
measured and recognized by Participant at the time or times on which the
Company’s Repurchase Right lapses. Participant is strongly encouraged to seek
the advice of his or her own tax consultants in connection with the purchase of
the Shares and the advisability of filing of the Election. PARTICIPANT
ACKNOWLEDGES THAT IT IS SOLELY PARTICIPANT’S RESPONSIBILITY, AND NOT THE
COMPANY’S RESPONSIBILITY, TO TIMELY FILE THE ELECTION UNDER SECTION 83(b) OF THE
CODE, EVEN IF PARTICIPANT REQUESTS THE COMPANY, OR ITS REPRESENTATIVE, TO MAKE
THIS FILING ON PARTICIPANT’S BEHALF.

8. Acknowledgement. The Company and Participant agree that the Restricted Shares
are granted under and governed by the Notice, this Agreement and by the
provisions of the Plan (incorporated herein by reference). Participant:
(i) acknowledges receipt of a copy of the Plan and the Plan prospectus,
(ii) represents that Participant has carefully read and is familiar with their
provisions, and (iii) hereby accepts the Restricted Shares subject to all of the
terms and conditions set forth herein and those set forth in the Plan and the
Notice.

 

4



--------------------------------------------------------------------------------

The parties have executed this Agreement as of the date first set forth above.

 

IMMERSION CORPORATION

    

By:  

         

Its:  

         

RECIPIENT:

     

Signature  

         

Please Print Name  

         



--------------------------------------------------------------------------------

RECEIPT

Immersion Corporation hereby acknowledges receipt of (check as applicable):

 

¨

A check in the amount of $                    

 

¨

The cancellation of indebtedness in the amount of $                    

 

¨

Transfer for Personal Services

given by                                 as consideration for Certificate
No.-        for             shares of Common Stock of Immersion Corporation

Dated:                      

 

IMMERSION CORPORATION

    

By:

         

Its:

         



--------------------------------------------------------------------------------

RECEIPT AND CONSENT

The undersigned Participant hereby acknowledges receipt of a photocopy of
Certificate No.-             for             shares of Common Stock of Immersion
Corporation (the “Company”).

The undersigned further acknowledges that the Secretary of the Company, or his
or her designee, is acting as escrow holder pursuant to the Restricted Stock
Agreement that Participant has previously entered into with the Company. As
escrow holder, the Secretary of the Company, or his or her designee, holds the
original of the aforementioned certificate issued in the undersigned’s name. To
facilitate any transfer of Shares to the Company pursuant to the Restricted
Stock Agreement, Participant has executed the attached Assignment Separate from
Certificate.

Dated:                    , 20    

 

Signature

       

 

Please Print Name

       



--------------------------------------------------------------------------------

EXHIBIT 1

STOCK POWER AND ASSIGNMENT

SEPARATE FROM STOCK CERTIFICATE



--------------------------------------------------------------------------------

STOCK POWER AND ASSIGNMENT

SEPARATE FROM STOCK CERTIFICATE

FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Agreement dated
as of                     ,     , [COMPLETE AT THE TIME OF PURCHASE] (the
“Agreement”), the undersigned Participant hereby sells, assigns and transfers
unto                                 ,             shares of the Common Stock
$0.001 [            ], par value per share, of Immersion Corporation, a Delaware
corporation (the “Company”), standing in the undersigned’s name on the books of
the Company represented by Certificate No(s).         [COMPLETE AT THE TIME OF
PURCHASE] delivered herewith, and does hereby irrevocably constitute and appoint
the Secretary of the Company as the undersigned’s attorney-in-fact, with full
power of substitution, to transfer said stock on the books of the Company. THIS
ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY THE AGREEMENT AND ANY EXHIBITS
THERETO.

Dated:                     ,         

PARTICIPANT

  

(Signature)

  

(Please Print Name)

Instructions to Participant: Please do not fill in any blanks other than the
signature line. The purpose of this document is to enable the Company and/or its
assignee(s) to acquire the shares upon exercise of its “Repurchase Right” set
forth in the Agreement without requiring additional action by the Participant.



--------------------------------------------------------------------------------

EXHIBIT 2

FORM OF SECTION 83(B) ELECTION



--------------------------------------------------------------------------------

ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE

The undersigned Taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include the excess, if any, of the
fair market value of the property described below at the time of transfer over
the amount paid for such property, as compensation for services in the
calculation of regular gross income.

 

1.      TAXPAYER’S NAME:

 

 

         TAXPAYER’S ADDRESS:

 

 

 

 

         SOCIAL SECURITY NUMBER:

 

 

2.      The property with respect to which the election is made is described as
follows:              shares of Common Stock of Planet Payment, Inc., a Delaware
corporation (the “Company”) which were transferred pursuant to a Long-Term
Incentive Restricted Stock Agreement entered into by Taxpayer and the Company,
which is Taxpayer’s employer or the corporation for whom the Taxpayer performs
services.

3.      The date on which the shares were transferred pursuant to the purchase
of the shares was                     ,      and this election is made for
calendar year         .

4.      The shares received are subject to the following restrictions: The
Company may repurchase all or a portion of the shares at the Taxpayer’s original
purchase price under certain conditions at the time of Taxpayer’s termination of
employment or services.

5.      The fair market value of the shares (without regard to restrictions
other than restrictions which by their terms will never lapse) was $            
per share at the time of purchase.

6.      The amount paid for such shares by Taxpayer was $             per share.

7.      The Taxpayer has submitted a copy of this statement to the Company.

THIS ELECTION MUST BE FILED WITH THE INTERNAL REVENUE SERVICE (“IRS”), AT THE
OFFICE WHERE THE TAXPAYER FILES ANNUAL INCOME TAX RETURNS, WITHIN 30 DAYS AFTER
THE DATE OF TRANSFER OF THE SHARES, AND MUST ALSO BE FILED WITH THE TAXPAYER’S
INCOME TAX RETURNS FOR THE CALENDAR YEAR. THE ELECTION CANNOT BE REVOKED WITHOUT
THE CONSENT OF THE IRS.

 

Dated:

               

Taxpayer’s Signature